FOURT, J.
I concur in the judgment but I cannot agree with the majority statement of the court that “considering the time spent and the services rendered, the bill was fair and reasonable.”
The appellant knew or should have known that under the law, as pointed out in this opinion, it was not his duty to go as far as he did go in the litigation. He had no duty to participate actively in determining the succession of the estate, and it is undoubtedly in that phase of the case that he expended the most of his time and effort for which he now seeks over $10,000 in fees. In other words, he took sides in a matter in which he should not have done so. Had the motion to dismiss the appeal been granted, as I believe it should have been, this cause would have been disposed of long since and at least two opinions, one in the Supreme Court and this one, would not have been necessary.
A petition for a rehearing was denied October 8, 1957, and appellant’s petition for a hearing by the Supreme Court was denied November 5, 1957.